Title: From George Washington to David Humphreys, 23 December 1780
From: Washington, George
To: Humphreys, David


                        
                            Sir.
                            Head Quarters New Windsor Decr 23. 1780
                        
                        You will take command of such of the Detachments of Water Guards, now on the River, as you may think
                            necessary, and with them attempt to surprize & bring off, Genl Knyphausen from Morris’s House on York Island, or
                            Sir Henry Clinton from Kennedys House in the City; if from the Tide, Weather, & other Circumstances you shall
                            judge the Enterprize to be practicable. In the execution of it, you will be guided by Your own discretion, and I have only
                            to suggest, that secrecy, rapidity, & prudence in making good your retreat will be indispensibly necessary to insure the
                            success. Given &c. 23d Decr
                        
                            G. W——n
                        
                        
                            Colonel Humphreys is directed to visit the Post at Dobbs’ Ferry, to reconnoitre & report the
                                state of Matters below—He will take such of the Guards Boats with him as he thinks necessary.
                        

                    